Citation Nr: 0213962	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  00-21 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected postoperative lateral meniscectomy of the 
right knee, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected right knee arthritis, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO).  

Procedural history

The veteran had active service from March 1967 to January 
1971.

The veteran was awarded service connection for a right knee 
disorder in a May 1984 rating decision and was awarded a 10 
percent disability rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  In a January 1986 rating decision, the veteran's 
disability rating was increased to 20 percent.  

In May 1999, the veteran filed for an increase in the 
disability rating assigned for the right knee disability.  An 
examination in October 1999 showed x-ray evidence of 
arthritis in the right knee.  In a November 1999 rating 
decision, the RO continued the 20 percent rating under 
Diagnostic Code 5257 and added a separate 10 percent 
disability rating for arthritis under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010 and 5003 pursuant to VAOPGCPREC 23-97 
[a veteran who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, 
provided that any separate rating must be based upon 
additional disability].  The veteran disagreed with the 
November 1999 rating decision and initiated this appeal.  The 
appeal was perfected with the timely submission of the 
veteran's substantive appeal (VA Form 9) in August 2000.  

The Board notes that although the veteran requested a RO 
hearing in his August 2000 substantive appeal (VA Form 9), he 
specifically withdrew his request in a March 2002 letter, 
signed by him.  There are no outstanding hearing requests of 
record.

Other issues

The Board observes that the veteran had active appeals as to 
four other issues at the time he submitted his August 2000 
substantive appeal.  Subsequently, service connection was 
granted as to all four claims.  In October 2001, the RO 
granted a claim for service connection for a left knee 
disorder, secondary to the service-connected right knee 
disorder.  In January 2002, the RO granted service connection 
for hearing loss, tinnitus and posttraumatic stress disorder 
(PTSD).  These issues have accordingly been resolved, and the 
veteran has not to the Board's knowledge expressed 
disagreement with the assigned disability ratings or 
effective dates.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [if the 
Board grants a claim as to an issue, the notice of 
disagreement pertaining to that issue ceases to be valid in 
terms of instilling with the Board any authority to consider 
downstream issues such as the effective date].

The January 2002 RO rating decision, in addition to granting 
service connection for PTSD, denied service connection for a 
dysthymic disorder.  The issue of service connection for a 
dysthymic disorder has not been appealed by the veteran.  
Since none of the above issues is currently in appellate 
status, they will not be further addressed in this decision.


FINDINGS OF FACT

1.  The veteran's right knee disorder is manifested by 
moderate impairment due to subluxation and lateral 
instability.

2.  The veteran's right knee arthritis is manifested by 
motion limited to 0 degrees extension and 90 degrees flexion, 
with pain, weakness, fatigability and incoordination on 
movement.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating for a right knee 
disorder in excess of 20 percent have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2001).

2.  The criteria for a higher disability rating for right 
knee arthritis in excess of 10 percent have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.71, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to higher disability 
ratings for his service-connected right knee disorder, which 
is currently rated as 20 percent disabling under Diagnostic 
Code 5257, with a separate 10 percent rating for arthritis 
under Diagnostic Codes 5010 and 5003.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters  and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also, Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  [A letter from the VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA.]

In April 2001, the RO sent the veteran a letter which set 
forth in detail the requirements of the VCAA, including the 
responsibilities of VA and the veteran with respect to 
obtaining evidence.  The RO specifically described the 
evidence already of record, described the type of evidence 
needed, and enclosed release forms for the veteran to 
identify additional records for which he needed assistance 
from the RO.

The veteran was also notified of the relevant law and 
regulations, and of the types of evidence that could be 
submitted by him in support of his claims, by the November 
1999 rating decision, and by the July 2000 and October 2001 
statements of the case (SOCs).

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

Various private and VA medical treatment records, as well as 
the veteran's service medical records, have been associated 
with his VA claims folder.  The veteran was afforded VA 
medical examinations in October 1999 and April 2001.  There 
is no indication that there exists any evidence which has a 
bearing on this case which has not been obtained.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was accorded the opportunity to 
present personal testimony at a hearing, but he withdrew his 
request.  The veteran has submitted several statements and 
has also submitted medical evidence in his possession.  In 
addition, the veteran's representative has presented written 
argument on his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases. 
38 C.F.R. § 4.21 (2001).

Rating musculoskeletal disabilities 

The United States Court of Appeals for Veterans Claims (the 
Court) has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2001) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2001).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2001).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2001).

Specific schedular criteria

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2001) [knee, other impairment of] read as follows:

Recurrent subluxation or lateral instability:
30 % severe;
20 % moderate;
10% slight.

38 C.F.R. § 4.71a, Diagnostic Code 5257 (2001).

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the VA Schedule for rating 
Disabilities.  "Slight" is defined as "small in amount or 
extent; not great or intense". Webster's New World 
Dictionary, Third College Edition (1988), 1262. "Moderate" is 
defined as "of average or medium quality, amount, scope, 
range, etc." Id. at 871.  "Severe" is defined as "serious or 
grievous".  Id. at 1229.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. § 
4.6 (2001). 

38 C.F.R. § 4.71a, Diagnostic Code 5010 (2001) applies to 
traumatic arthritis and provides that such is evaluated based 
on limitation of motion of the affected part, like 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2000).

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2001), limitation of flexion of the leg, read as follows: 

30% Flexion limited to 15 degrees 
20% Flexion limited to 30 degrees 
10% Flexion limited to 45 degrees 
0% Flexion limited to 60 degrees 

38 C.F.R. § 4.71a, Diagnostic Code 5260 (2001)

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2001), limitation of extension of the leg, read as follows:

50% Extension limited to 45 degrees 
40% Extension limited to 30 degrees 
30% Extension limited to 20 degrees 
20% Extension limited to 15 degrees 
10% Extension limited to 10 degrees 
0% Extension limited to 5 degrees 

38 C.F.R. § 4.71a, Diagnostic Code 5261 (2001)

See also 38 C.F.R. § 4.71, Plate II, for normal ranges of 
motion of the knee.   

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West Supp. 2001).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

Analysis

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).

The veteran's right knee disorder is currently rated under 38 
C.F.R. § 4.71a, Diagnostic Code 5257 [knee, other impairment] 
(2001); that diagnostic code pertains specifically to 
subluxation and instability and does not contemplate 
limitation of motion.  The veteran's right knee has also been 
awarded a separate 10 percent rating for arthritis under 
38 C.F.R. § 4.71a, Diagnostic Code 5010 [arthritis due to 
trauma] (2001), which rates by analogy to Diagnostic Code 
5003 [degenerative arthritis], and in turn by analogy to 
limitation of motion of the part affected.  

As noted above, VA Office of General Counsel held in 
VAOPGCPREC 23-97 that a veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that any separate 
rating must be based upon additional disability.   VAOGCPREC 
9-98 held that a separate rating for arthritis could also be 
based on X-ray findings and painful motion under 38 C.F.R. § 
4.59.   

The hallmarks of the veteran's disability, as shown by the 
medical evidence of record, are pain, both constant and 
associated with movement, weakness, fatigability, 
incoordination, swelling, valgus, stiffness and instability.  
Diagnoses include arthritis and chondromalacia.

The Board finds that the diagnostic codes assigned by the RO 
best reflect the symptomatology displayed by the veteran's 
right knee disorder and offer him the most favorable ratings 
available.  The Board can identify nothing in the evidence to 
suggest that another diagnostic code would be more 
appropriate, and the veteran has not requested that another 
diagnostic code should be used.  Indeed, the veteran's 
representative has suggested the use of these diagnostic 
codes in his April 2002 Brief.  Accordingly, the Board 
concludes that the veteran is appropriately rated under 
Diagnostic Code 5257 and Diagnostic Code 5010/5003.

The Board will separately discuss the two separate ratings 
which have been assigned for the veteran's service-connected 
right knee disability.

Discussion

1.  Entitlement to an increased rating for service-connected 
postoperative lateral meniscectomy of the right knee, 
currently evaluated as 20 percent disabling.

(i.)  Schedular rating 

As the veteran is currently evaluated at the 20 percent 
level, which as noted above is indicative of moderate 
disability.  The Board accordingly must determine whether the 
symptoms of this service-connected disorder more nearly 
approximate the criteria for the 30 percent level, in other 
words, whether they show a severe level of impairment due to 
such symptoms as subluxation and lateral instability.  If 
they do not, then a higher rating may not be awarded under 
this diagnostic code.  See 38 C.F.R. § 4.7.  

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that the symptomatology not attributable to 
arthritis does not reflect severe impairment, so as to 
warrant a 30 percent rating.  

In the April 2001 VA examination, the examiner noted a 
positive anterior drawer test.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1673 (28th ed. 1994) identifies this as a test for 
tears in the anterior cruciate ligament.  However, no further 
interpretation was made by the examiner beyond reporting the 
results of the test, no finding of a tear was reported, and 
no specific finding of instability was made.  The examiner 
also found that posterior drawer was negative and the 
collateral ligaments were described as stable.  McMurray's 
test, indicating the condition of the meniscus, DORLAND'S at 
1679, was also negative.  The veteran had reported problems 
with locking of the knee prior to a procedure in 1995, but 
since then, he has had no significant locking problems.

The October 1999 VA examiner noted instability of the knee as 
well as a limp, which the veteran has attributed to a bowing 
of the knee.  However, the veteran was noted to be performing 
a sales and delivery job that required him to drive a truck 
and to do a lot of stooping, bending, getting down on his 
knees and rising back to his feet.  The veteran reported 
difficulty in performing these tasks; however, in that same 
examination, the veteran specifically denied problems with 
subluxation, dislocation or constitutional problems of the 
knee.  And, although he stated that he believed his condition 
was worsening, he also stated that he was not using crutches, 
a brace, a cane, or corrective footwear.  

The Board finds that, although this evidence most certainly 
reflects impairment due to subluxation and lateral 
instability of the knee caused by the veteran's service-
connected postoperative lateral meniscectomy, it does not 
reflect severe (serious or grievous) impairment that can be 
attributed to these symptoms alone.  The Board acknowledges 
that there is persuasive evidence that the veteran's overall 
level of disability resulting from his right knee disorder is 
severe.  This is shown by findings of the October 1999 VA 
examiner of chronic swelling, x-ray evidence of knee 
degeneration and a diagnosis of severe osteoarthritis, and by 
a diagnosis in April 2001 of severe degenerative changes.  
However, these findings reflect symptoms attributable to 
arthritis.  The arthritis has been assigned a separate 
disability rating, which will be discussed below.  Taken in 
isolation, the evidence pertinent to subluxation and lateral 
instability does not reflect a severe level of impairment, 
but more closely approximates moderate impairment, as 
reflective of the 20 percent level under Diagnostic Code 
5257.  See 38 C.F.R. § 4.14 (2001) [the evaluation of the 
same disability under various diagnoses is to be avoided].

(ii.)  De Luca considerations 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca, supra.  However, 
the Court has also held that where a diagnostic code is not 
predicated on a limited range of motion alone, such as with 
Diagnostic Code 5257, the provisions of 38 C.F.R. §§ 4.40 and 
4.45, with respect to pain, do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).

(iii.)  Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for the service-connected postoperative lateral 
meniscectomy.  The benefit sought on appeal is accordingly 
denied.

2.  Entitlement to an increased rating for service-connected 
right knee arthritis, currently evaluated as 10 percent 
disabling.

As noted elsewhere in this decision, the veteran's service-
connected right knee disability has been assigned a second, 
separate disability rating of 10 percent for arthritis under 
Diagnostic Codes 5010/5003.  The Board must therefore also 
address whether an increased disability rating is warranted 
for that aspect of the veteran's disability.

(i.)  Schedular rating 

As explained above, arthritis is rated according to 
limitation of motion of the affected joint.  Examining the 
evidence pertinent to range of motion, the Board notes that 
the October 1999 VA examiner measured extension to 0 degrees 
and flexion to 90 degrees.  The April 2001 VA examiner 
measured extension to -5 degrees, and flexion to 110 degrees.  
Such findings, when compared to the criteria found in 
Diagnostic Codes 5260 and 5261, do not warrant a compensable 
rating under either Diagnostic Code.  That is, flexion is not 
limited to 45 degrees and extension is not limited to 10 
degrees.

However, where the limitation of motion of a specific joint 
or joints is noncompensable under the applicable diagnostic 
codes, a rating of 10 percent is still warranted where 
arthritis is shown by x-ray and where limitation of motion is 
objectively confirmed by evidence of swelling, muscle spasm, 
or painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2001).

In this case, the April 2001 VA examination provides x-ray 
evidence of arthritis.  The October 1999 VA examination shows 
chronic swelling of the knee and painful motion.  Thus, a 10 
percent rating is properly assigned for the veteran's right 
knee arthritis under Diagnostic Codes 5010 and 5003.



(ii.)  De Luca considerations 

Because Diagnostic Codes 5260 and 5261 are predicated on 
limitation of motion, the Board must also address the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2001).  See 
DeLuca, supra.  The October 1999 VA examiner noted pain 
associated with motion of the veteran's knee, as well as 
weakness, fatigability and instability.  This assessment 
appears to be consistent with the other medical evidence of 
record, in particular the April 2001 VA examination report, 
which identified pain on movement, fatigability, weakness and 
incoordination.  However, to warrant a rating higher than 10 
percent for arthritis based on limitation of motion due to 
pain, such symptoms must be shown by the evidence to 
approximate limitation of extension to 15 degrees or 
limitation of flexion to 30 degrees.  Such impairment is not 
consistent with the activities described by the veteran in 
relation to his employment or with any other objective 
measurement of record.  

In April 2001, the veteran rated his overall level of pain at 
4 out of 10, with only occasional weekly exacerbations to 6 
or 7 out of 10.  These exacerbations were said to be caused 
by period of significant activity, such as kneeling down or 
standing from a squatting position.  While it is conceded 
that the veteran's right knee arthritis has impaired his 
occupational performance, as well as the activities of daily 
life, the evidence presented simply does not show impairment 
of the severity as would be the equivalent of motion limited 
to the degree required for a 20 percent or higher rating 
under the diagnostic codes for limitation of leg motion.  The 
impairment shown more nearly approximates the requirements 
for a 10 percent rating, which is currently assigned.    

With respect to 38 C.F.R. § 4.59, the Board observes that "it 
is the intention [of the regulation] to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint."  In this case, the minimum compensable rating, 10 
percent, has in fact been assigned for arthritis of the 
veteran's right knee.  

In short, the Board can identify no manifestations of the 
veteran's disability which would allow for the assignment of 
additional disability under 38 C.F.R. §§ 4.40, 4.45 and 4.59.

(iii.)  Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected right knee arthritis.  The 
benefit sought on appeal is accordingly denied.

Extraschedular ratings

In the statement of the case dated July 2000, the RO 
concluded that an extraschedular evaluation was not warranted 
for the veteran's service-connected right knee disabilities.  
Since this matter has been adjudicated by the RO, the Board 
will consider the provisions of 38 C.F.R. 3.321(b)(1) (2001).  
See also VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The veteran has not indicated, nor has he presented evidence 
to support the premise, that his service connected right knee 
disorder or his right knee arthritis result in marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  It appears that the veteran 
can perform the physical duties associated with his 
employment, albeit with some discomfort.  There is no 
evidence of any hospitalization for the right knee.  

The veteran has undergone two procedures on the knee, in 1984 
and 1996; however, there is no evidence of an extraordinary 
clinical picture.  The Board has been unable to identify any 
other factor consistent with an exceptional or unusual 
disability picture, and the veteran has pointed to none.

The Board has no reason to doubt that the veteran's service-
connected right knee disabilities cause him problems and may 
impact his employment.  However, this has already been 
recognized in the currently assigned schedular disability 
ratings of 20 and 10 percent.  Loss of industrial capacity is 
the principal factor in assigning schedular disability 
ratings.  See 38 C.F.R. §§ 3.321(a), 4.1. Indeed, 38 C.F.R. § 
4.1 specifically states: "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

In short, a preponderance of the evidence is against the 
proposition that either the veteran's service-connected 
postoperative lateral meniscectomy of the right knee or his 
right knee arthritis present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2001).  Accordingly, an extraschedular 
evaluation is not warranted.


ORDER

Entitlement to an increased evaluation for postoperative 
lateral meniscectomy of the  right knee is denied.

Entitlement to an increased evaluation for right knee 
arthritis is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

